Opinion by
Beaver, J.,
We are unable to see how the questions contained in the statement of the questions involved have any relevancy to the case as it was presented in the court below. Plaintiffs and defendant both claimed under Samuel Kelly, who was the purchaser at treasurer’s sale of the interest of Jonathan Porter in lot Nó. 12 of the second donation district. Plaintiffs, as part of their case in chief, offered the deed from Isaac Colbert, county treasurer, to Samuel Kelly for all remaining interest in Jonathan Porter in lot No. 12 which, as the plaintiffs claim in the history of the case, includes the land in suit. Following this, plaintiffs offered a deed from Samuel H. Kelly to Samuel Dickey which conveys the land described as follows: “ Beginning at a post, the northwest corner, and running from thence by lands of Peter Hilyard or Jacob Miller east one hundred and ninety-one perches to a post; thence by lands of Daniel Smith south one hundred and ninety-five perches to a post; thence by lands of Robert Hannah west one hundred and ninety-one perches to a post; thence by lands of J ames Gardner heirs north one hundred and ninety-five perches to the place of beginning ; containing two hundred and ninety acres and ninety-five perches and allowance, be the same more or less, the same tract or piece of land sold by Isaac Colbert, treasurer of Butler county, as the property of Jonathan Porter for taxes, and purchased by and deeded to the above named Samuel H. Kelly, by the said treasurer of Butler county, by a deed dated the 8th day of June, A. D. 1846.” It was not alleged that Samuel Kelly had any other title than the one conveyed to him by the treasurer. After offering the deed from Kelly to Dickey, containing the above description, plaintiffs offered a deed from the widow and heirs of Samuel H. Kelly, deceased, to the plaintiffs, dated July 28,1890, for a strip of land lying north of the Smith and Dickey purchase and extending east and west the entire length of the tract and adjoining lot No. 13. This offer was objected to by the defendant, upon the ground that the deed from Kelly to Dickey, already in evidence, showed that “ said Kelly had parted with all the land he had purchased by virtue of the treasurer’s tax deed and that said deed, included all the *275balance of lot No. 12 remaining after the Smith purchase was taken out.” The plaintiffs offered, in connection with the deed of Kelly’s heirs, to show by parol “ by marks and monuments on the ground, the limit of the Smith and Dickey purchase, and also by marks on the ground the true division original line separating lot No. 12 from lot No. 13, and that lot No. 12 contained more land than the patent deed to Dr. Robert Johnston called for, and that the land included in the deed offered was within the original lines of lot No. 12.” These offers were not admitted and the refusal of the court to admit them constitutes the principal grounds upon which the assignments of error are based.
If the deed from Kelly to Dickey, under whom the defendant claims, embraced all the land purchased by Kelly at the treasurer’s sale, Kelly’s heirs had nothing whatever to convey and the plaintiffs’ offers were properly rejected. It seems clear from the express wording of the description in the deed from Kelly to Dickey that Kelly intended to convey and did convey to Dickey “all the land sold by Isaac Colbert, treasurer of Butler county, as the property of Jonathan Porter for taxes and purchased by and deeded to the above named Samuel Kelly by’ the said treasurer of Butler county.” It is true that the description contains metes and bounds but the amount is described to be 319 acres and ninety-five perches and allowance, be the same more or less, and then follows the comprehensive phrase above quoted which includes all the interest of Jonathan Porter sold by the treasurer and bought by Kelly. When, therefore, the plaintiffs gave in evidence the deed from Kelly to Dickey, there being no evidence whatever of any other title in Kelly than that which he had acquired at the treasurer’s sale, they put an end to their own case. Kelly’s heirs had nothing to convey and the plaintiffs took nothing by their deed. The plaintiffs’ offer was, therefore, properly excluded and, there being no evidence before the jury, showing title in the plaintiffs, the verdict was properly directed for the defendant.
Judgment affirmed.